                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:19-CV-434-FL


 WILLIAM PASSARELLA,                               )
                                                   )
                         Plaintiff,                )
                                                   )
       v.                                          )
                                                                         ORDER
                                                   )
 CARDINAL FINANCIAL CORP. a/k/a                    )
 Fleet Mortgage Corp.,                             )
                                                   )
                         Defendant.                )



       This matter is before the court on plaintiff’s motion for reconsideration (DE 86) of the

court’s November 9, 2020, order dismissing the instant matter without prejudice pursuant to 28

U.S.C. § 1915(g). Upon careful review of the motion and the record in this case, plaintiff has not

presented a basis in fact or law for reconsideration of the court’s order. Plaintiff suggests the “three

strikes” provisions of § 1915(g) should not apply because he has paid a filing fee in three prior

cases used as “three strikes” predicates. (DE 86 at 1). However, each of those cases was closed

upon dismissal under § 1915(e), thus providing the predicate for application of the “three strikes”

rule under § 1915(g) in the instant case. See 28 U.S.C. § 1915(g); Tolbert v. Stevenson, 635 F.3d

646, 650 (4th Cir. 2011). Therefore, plaintiff’s motion for reconsideration is DENIED.

       SO ORDERED, this the 12th day of January, 2021.



                                                               _____________________________
                                                               LOUISE W. FLANAGAN
                                                               United States District Judge




            Case 5:19-cv-00434-FL Document 88 Filed 01/13/21 Page 1 of 1
